904 F.2d 47
284 U.S.App.D.C. 227
Matthew L. HUBBARDv.MONSANTO COMPANY, INC., AppellantWashington Metropolitan Area Transit Authority.And consolidated cases.
No. 89-7166.
United States Court of Appeals,District of Columbia Circuit.
Feb. 5, 1990.

Before RUTH BADER GINSBURG, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions to dismiss, the responses thereto and the reply and Monsanto's motion for leave to file a surreply, it is


2
ORDERED that the motion for leave to file a surreply be denied.  It is


3
FURTHER ORDERED that the motion to dismiss for lack of appellate jurisdiction be granted.  Claims in this civil action remain pending before the district court, and that court has entered no final judgment pursuant to Fed.R.Civ.P. 54(b).  Therefore, the district court's order filed June 9, 1989, "[does] not terminate the action as to any of the claims or parties," Fed.R.Civ.P. 54(b), and hence is not reviewable on appeal at this juncture.  See Brookens v. White, 795 F.2d 178, 179 (D.C.Cir.1986).  We note, however, that if this case is remanded to state court, then the June 9, 1989 order will be immediately reviewable as a final judgment under 28 U.S.C. Sec. 1291.  See Waco v. U.S. Fidelity & Guar. Co., 293 U.S. 140, 143, 55 S.Ct. 6, 7, 79 L.Ed. 244 (1934).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.